Name: 2007/683/EC: Commission Decision of 18 October 2007 approving the plan for the eradication of classical swine fever in feral pigs in certain areas of Hungary (notified under document number C(2007) 5053)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  natural environment;  health;  agricultural policy;  agricultural activity
 Date Published: 2007-10-25

 25.10.2007 EN Official Journal of the European Union L 281/27 COMMISSION DECISION of 18 October 2007 approving the plan for the eradication of classical swine fever in feral pigs in certain areas of Hungary (notified under document number C(2007) 5053) (Only the Hungarian text is authentic) (2007/683/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular the second subparagraph of Article 16(1), thereof, Whereas: (1) Directive 2001/89/EC introduces the minimum Community measures for the control of classical swine fever. (2) In January 2007, classical swine fever was confirmed in the feral pig population in Hungary. (3) In the light of the epidemiological situation, on 24 April 2007 Hungary submitted to the Commission, in accordance with Directive 2001/89/EC, a plan for the eradication of classical swine fever in feral pigs in the concerned area of Hungary. (4) The Commission requested that an amendment be made to that plan. Accordingly, an amended plan was submitted by Hungary on 11 July 2007. The amended plan complies with Directive 2001/89/EC and should therefore be approved. (5) For the sake of transparency, it is appropriate to set out in this Decision the geographical area of Hungary where the eradication plan is to be implemented. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by Hungary on 11 July 2007 for the eradication of classical swine fever in feral pigs in the areas referred to in the Annex is approved. Article 2 Hungary shall bring into force the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the Republic of Hungary. Done at Brussels, 18 October 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). ANNEX Areas covered by the eradication plan The territory of the county of NÃ ³grÃ ¡d.